Case 3:21-cr-00115-CHB-CHL Document 11 Filed 09/16/21 Page 1 of 8 PageID #: 18




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
          Plaintiff,                               ) Criminal Action No. 3:21CR-115-CHB
                                                   )
  v.                                               )
                                                   )         ORDER FOLLOWING
  BRONSON MEADOR,                                  )        ARRRAIGNMENT AND
                                                   )         SCHEDULING ORDER
          Defendant.                               )
                                                   )
                                                   )

                                      ***   ***     ***   ***
       This case was called on September 13, 2021, via video conference for arraignment and

detention hearing. The defendant was present, in custody and with Aaron Dyke, appointed

counsel. Assistant United States Attorney Stephanie Zimdahl was present for the United States of

America. The proceeding was recorded by April Dowell, Official Court Reporter.

       The defendant, through counsel, consented to proceed with hearing via video conference.

       The Court reminded the United States of its prosecutorial obligation under Brady v.

Maryland, 373 U.S. 83 (1963), and the consequences of violating the same.

       As to the matter of arraignment, defendant, by counsel, acknowledged his identity. He

further acknowledged having been furnished a copy of the Indictment and advised of the nature of

the charges contained therein.

       Counsel, on behalf of defendant, waived formal reading of the Indictment and entered a

plea of NOT GUILTY to the charges contained therein. Accordingly, it is hereby

       ORDERED as follows:




                                               1
Case 3:21-cr-00115-CHB-CHL Document 11 Filed 09/16/21 Page 2 of 8 PageID #: 19




       (1)     Trial. This matter is assigned for a trial by jury on November 16, 2021, at the

hour of 9:30 a.m., before the Honorable Claria Horn Boom, United States District Judge, at the

Gene Snyder U.S. Courthouse in Louisville, Kentucky. Counsel shall be present in the courtroom

at 9:00 a.m.

       (2)     Motions for Continuance.      The Court advises the parties that it will grant

continuances only upon properly supported findings required under the Speedy Trial Act (STA),

18 U.S.C. § 3161 et seq. A defendant may not prospectively waive his or her right to a speedy

trial under the Speedy Trial Act. See Zedner v. United States, 547 U.S. 489, 500 (2006). Therefore,

any continuances, whether requested by the United States or the defendant, must meet one of the

exceptions for “excludable” periods of time contained in 18 U.S.C. §3161(h).

       (3)     Pretrial Discovery and Inspection.

               (a)    The United States.     Within ten (10) days after arraignment, the

       Assistant United States Attorney and defense counsel shall confer and, upon request, the

       United States shall fully comply with its obligation to disclose evidence in accordance with

       Rule 16(a) of the Federal Rules of Criminal Procedure.

               (b)    The Defendant .        Within ten (10) days after arraignment, the

       Assistant United States Attorney and defense counsel shall confer and, upon request, the

       defendant shall produce all items discoverable pursuant to Rule 16(b) of the Federal Rules

       of Criminal Procedure.

               (c)    Declined Disclosure. If, in the judgment of the United States Attorney, it

       would not be in the interests of justice to make any one or more disclosures as required by

       this Order and/or Rule 16(a) and requested by defense counsel, disclosure may be declined.

       A declination of any requested disclosure shall be in writing, directed to defense counsel,



                                                2
Case 3:21-cr-00115-CHB-CHL Document 11 Filed 09/16/21 Page 3 of 8 PageID #: 20




      and signed personally by the Assistant United States Attorney, and shall specify the types

      of disclosure that are declined. If the defendant seeks to challenge the declination, he/she

      shall proceed pursuant to subsection (d) below.

             (d)     Additional Discovery or Inspection. If additional discovery or inspection

      is sought by either party, and such request is declined, the parties shall confer and attempt

      to resolve the dispute in a cooperative atmosphere without recourse to the Court. If the

      parties are unable to resolve their discovery dispute, they may file the appropriate written

      motions certifying that informal, extrajudicial efforts to resolve the dispute have been

      unsuccessful, and specifying the details of the dispute and the legal authority supporting

      disclosure. See Fed. R. Crim. P. 16(d).

                     (i)     Jencks Act Material. Jencks Act material pursuant to 18 U.S.C.

                             § 3500 is not required to be furnished to defendant by the United

                             States prior to trial.

                     (ii)    Brady (Giglio) Material. The United States shall disclose any

                             Brady material of which it has knowledge in the following manner:

                             (A)     pretrial disclosure of any Brady material discoverable

                                     under Rule 16(a)(1);

                             (B)     disclosure of all other Brady material in time for effective

                                     use at trial; and

                             (C)     if the United States has knowledge of Brady evidence and is

                                     unsure as to the nature of the evidence and the proper time

                                     for disclosure, then it may request an in camera hearing for

                                     the purpose of resolving this issue.



                                                 3
Case 3:21-cr-00115-CHB-CHL Document 11 Filed 09/16/21 Page 4 of 8 PageID #: 21




                             Failure to disclose Brady material at a time when it can be

                             effectively used at trial may result in a recess or a continuance so

                             that defendant may properly utilize such evidence.

                     (iii)   Rule 404(b) Evidence. Upon service of a request from

                             defendant for notice of Rule 404(b) evidence of other

                             crimes, wrongs, or acts, the United States shall provide

                             notice within fourteen (14) days of trial of the general

                             nature of any such evidence it intends to introduce at trial

                             unless the Court excuses pretrial notice upon motion by the

                             United States showing good cause.

              (e)    If required to be disclosed pursuant to Federal Rule of Criminal Procedure

      16(a)(1)(G) or 16(b)(1)(C), any expert testimony the United States or defendant intends

      to use under Rule 702, 703, or 705 of the Federal Rules of Evidence during its case-in-

      chief, including a summary of the witness’s opinions, the bases and reasons for those

      opinions, and the witness’s qualifications, shall be disclosed in time to be evaluated for

      potential use at trial, but in any event no later than six (6) weeks prior to trial. Likewise,

      any expert testimony either the United States or defendant intends to use to rebut an expert

      under Rule 702, 703, or 705 of the Federal Rules of Evidence shall be disclosed in time to

      be evaluated for potential use at trial, but in any event no later than five (5) weeks prior

      to trial.

              (f)    The parties are reminded of the continuing duty under Federal Rule of

      Criminal Procedure 16(c) to disclose additional discoverable evidence or material

      previously requested or ordered.



                                                4
Case 3:21-cr-00115-CHB-CHL Document 11 Filed 09/16/21 Page 5 of 8 PageID #: 22




       (4)     Motions.

               (a)    Generally.      Defensive motions (except motions for discovery under

       paragraph 3), and any other motion potentially requiring a pretrial hearing, shall be filed

       no later than thirty-five (35) days after arraignment, accompanied by a memorandum

       of authorities. In the case of subsequent arraignment on a superseding indictment, any

       defensive motions shall be filed within the original thirty-five (35) day deadline or within

       fifteen (15) days of that arraignment, whichever date is later. Except as modified under a

       specific briefing order, all motions, responses, and replies will be governed by Rule 12.1

       of the Joint Local Rules of Criminal Practice for the Eastern and Western Districts of

       Kentucky, and shall be accompanied by a memorandum of authorities.

               (b)    Motions to Suppress. Paragraph 4(a) of this Order shall apply to motions

       to suppress evidence, except that the opposing memorandum with regard to such motions

       shall be filed no later than three (3) business days prior to the date of any hearing on the

       motion, unless otherwise ordered.

       (5)     Motions for Change of Plea. If the defendant intends to enter a plea of guilty,

defense counsel shall file a motion for change of plea. All motions for change of plea shall be

filed no later than fourteen (14) days before the scheduled trial date, absent good cause. A

defendant is advised that failure to comply with this filing requirement will be considered by the

Court in determining whether to grant credit for acceptance of responsibility. See U.S.S.G. §3E1.1.

Following the filing of a motion for change of plea, and if the parties intend to proceed pursuant

to a written plea agreement, the United States shall submit a copy of the proposed plea agreement

for the Court’s review at least one (1) day prior to any hearing on the defendant’s motion for




                                                5
Case 3:21-cr-00115-CHB-CHL Document 11 Filed 09/16/21 Page 6 of 8 PageID #: 23




change of plea.     This document shall be transmitted as an electronic attachment to

boom_chambers@kyed.uscourts.gov.

       (6)    Pretrial Filings. No later than fourteen (14) days prior to trial, each party shall

file a trial memorandum containing the following:

              (a)    The statute(s) involved and elements of the offense(s) (with discussion of

                     authorities, if disputed).

              (b)    A proposed statement of the case suitable for reading to the prospective

                     jurors during voir dire, and a separate statement of disputed facts.

              (c)    A separate statement of each unresolved substantive issue of law, with

                     discussion and citations to authorities.

              (d)    A statement of evidentiary issues it is reasonably believed will be raised at

                     trial, together with citations to the appropriate Federal Rules of Evidence

                     and authorities in support of the position taken.

              (e)    A statement of any known or reasonably anticipated potential trial

                     problems, or other issues that may assist the Court in trying the case.

              (f)    Proposed substantive and special jury instructions with citations to

                     authorities. It is not necessary to submit standard general instructions.

                     Additional requests at trial are to be kept to a minimum.

              (g)    Proposed voir dire questions.

              (h)    Counsel shall file an exhibit list and pre-mark for identification purposes all

                     exhibits intended to be used at trial in accordance with L.Cr.R. 55.2. Also,

                     counsel shall file a stipulation as to the authenticity of the exhibits. Any




                                                  6
Case 3:21-cr-00115-CHB-CHL Document 11 Filed 09/16/21 Page 7 of 8 PageID #: 24




                       objections to the authenticity of the exhibits shall be heard prior to trial at a

                       time and place to be set by the Court.

       (7)     Other Pretrial Submissions and Trial Matters:

               (a)     No later than fourteen (14) days prior to trial, the United States (and the

                       defendant if he/she so chooses) shall submit, for the Court’s in camera

                       review, a proposed witness list with a brief summary of the expected

                       testimony of each witness and an estimate as to the amount of time that will

                       be required to present the testimony in chief of each witness. The witness

                       list shall be submitted via e-mail to boom_chambers@kyed.uscourts.gov.

               (b)     At the commencement of trial, the United States shall furnish the official

                       court reporter a list of pre-marked exhibits intended to be used at trial.

               (c)     The United States shall retain possession of physical exhibits (e.g.,

                       weapons, ammunition, drugs, etc.) during and after trial, pending further

                       orders of the Court.

       (8)     Motions in Limine and Daubert Motions. Any motions in limine, including

evidentiary objections to portions of audio/video tapes and/or depositions, shall be filed on or

before fourteen (14) days prior to trial. Responses shall be filed on or before ten (10) days

prior to trial. There shall be no replies. To the extent available, the parties shall provide copies

of transcripts of all audio/video tapes and deposition testimony being challenged. Objections shall

be made specifically to page and line. Motions to exclude the testimony of an expert witness

pursuant to Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993) shall be filed on or

before twenty-one (21) days prior to trial. Responses shall be filed on or before fourteen (14)

days prior to trial. There shall be no replies.



                                                  7
Case 3:21-cr-00115-CHB-CHL Document 11 Filed 09/16/21 Page 8 of 8 PageID #: 25




       (9)     Technology. Counsel must demonstrate an ability to use the Court’s technology

systems for any exhibits which will be discussed by a witness or utilized during opening or closing

statements. First time users of the system should contact the Clerk’s office to make arrangements

to view the systems.

       (10)    The defendant, through counsel, elected to waive his right to a detention hearing at

this time while reserving his right to move for a detention hearing at a later date. Accordingly,

       IT IS HEREBY ORDERED that the defendant be detained and remanded to custody of

United States Marshals Service pending further order of the Court.




                    September 15, 2021
:10




                                                 8
